            Case 1:20-cv-00803-DCF Document 20 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROYCE BEVEL,

                                Plaintiff,
                                                                   20cv00803 (DF)
                 -against-                                         ORDER OF DISMISSAL
 DAIRYLAND USA CORPORATION,

                                Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). Plaintiff has also

submitted a letter to the Court, explaining why the parties believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 19.) The Court has reviewed Plaintiff’s

submission in order to determine whether the proposed agreement (Dkt. 19-1) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in Plaintiff’s letter, the terms of the

proposed settlement agreement, and the Court’s general familiarity with the case, it is hereby

ORDERED that:

       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff’s claims in this action and to compensate

Plaintiff’s counsel for their legal fees, and the agreement is therefore approved.
            Case 1:20-cv-00803-DCF Document 20 Filed 09/23/20 Page 2 of 2




       2.       The Court notes that the parties’ proposed settlement agreement expressly

contemplates that this Court will retain jurisdiction over this action “to resolve any disputes

arising out of [the agreement] and the settlement of this action.” (Dkt. 19-1 ¶ 9.) In light of this,

and in order to effectuate the evident intent of the parties, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement.

       3.       As a result of the Court’s approval of the parties’ executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       September 23, 2020

                                                       SO ORDERED


                                                       ________________________________
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
